Citation Nr: 0935063	
Decision Date: 09/18/09    Archive Date: 09/23/09	

DOCKET NO.  04-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent prior to April 24, 2007, for post-traumatic 
stress disorder (PTSD), and in excess of 70 percent from 
April 24, 2007. 

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1970.  
His medals and badges include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Seattle, Washington.  By rating decision dated in February 
2003, service connection for PTSD was granted.  A disability 
rating of 30 percent was assigned, effective May 16, 2002, 
the date of receipt of the Veteran's initial claim for 
disability benefits.  By rating decision dated in January 
2004, the aforementioned decision was amended to reflect a 50 
percent rating for the Veteran's PTSD, effective May 16, 
2002.

By rating decision dated in September 2006, entitlement to 
TDIU was denied (a review of the record reveals that PTSD is 
the only disability for which service connection is in 
effect).

By rating decision dated in June 2008, the disability rating 
for the Veteran's PTSD was increased from 50 percent to 70 
percent, effective April 24, 2007, the date of a VA 
outpatient visit.

The Board notes that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, than part and parcel to that claim for an increased 
rating is whether a TDIU is warranted.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).





FINDINGS OF FACT

1.  Throughout the appeal period, manifestations of the 
Veteran's PTSD have included depression, irritability, 
impaired judgment, impaired memory and other symptoms 
indicative of severe, but not total, social and industrial 
impairment.

2.  The Veteran is unemployable due to the severity of his 
PTSD.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for 
entitlement to an initial evaluation of 70 percent, but not 
more, for the Veteran's PTSD have been reasonably met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU are reasonably met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

As provided for by the Veterans Claim Assistance Act of 2000 
(VCAA), VA has enhanced duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, , 
3.156(a), 3.159, and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to.  
38 C.F.R. 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decisions of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In the instant case, the claim for a higher disability rating 
is a "down stream" issue in that it arose from the initial 
grant of service connection.  The Court has held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
Section 5103(a) notice no longer required because the purpose 
of the notice it is intended to serve has been fulfilled.  
Once the Veteran disagrees with the initial determination, 
all the provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2009); see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board notes that the Veteran has had representation 
throughout the course of his appeal.  The claims file 
contains numerous post service reports of VA treatment and 
evaluation and private treatment and evaluation.  Moreover, 
the Veteran's statements in support of his claim are of 
record.  Further, the Veteran and his representative had an 
opportunity to provide testimony on his behalf before a 
decision review officer at the Seattle RO in September 2007.  
Most importantly, the end result of this decision is a 
substantial grant of disability benefits for the Veteran.  
Accordingly, no further notice or assistance to the Veteran 
is required to fulfill VA's duties to notify and assist him 
in the development of his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), affirmed 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Laws and Regulations.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment in 
earning.  Individual disabilities are assigned separate 
diagnostic codes.  38 C.F.R. 4,1.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service treatment records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Also, when there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where the evidence contains factual findings showing a change 
in the severity of symptoms during the course of the rating 
period on appeal, the assignment of staged ratings is 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on the occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.

Under the general formula for rating mental disorders, a 30 
percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumloculatory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish or 
maintain effective relationships.

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, or occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.

Pertinent case law reveals that in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global assessment of functioning (GAF) scores are rated on a 
scale reflecting "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
status."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); 
see also Richards v. Brown, 9 Vet. App. 266 (1996), citing 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, DSM-IV, 
page 32.

A score of 41 to 50 is provided when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).

Factual Background.

The Board assures the Veteran it has thoroughly reviewed all 
the evidence in the claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the Veteran).

Following review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, and with resolution 
of all reasonable doubt in the Veteran's behalf, the Board 
finds that the manifestations of the Veteran's PTSD most 
nearly approximates the criteria for a disability rating of 
70 percent, but not more, during the entire appeal period.

The medical evidence reveals that the Veteran has been seen 
for psychiatric treatment and evaluation on periodic 
occasions since 2002.  At the time of VA PTSD examination of 
the Veteran in November 2002, it was noted anger and 
irritability had been major problems for the Veteran.  He 
also referred to social isolation.  The Veteran had worked 
for the fire department for many years until retiring in 
January 2000.  It was reported this was primarily because of 
his back disability.  The Veteran stated that he also had 
considerable difficulty with his work because of his PTSD 
symptoms.  Mental status examination findings included 
depression.  The Veteran was given an Axis I diagnosis of 
mild to moderate PTSD.  He was given a GAF score of 47.

The record also contains the report of VA outpatient visits 
of the Veteran, including one dated in November 2002.  At 
that time, notation was made of symptoms including insomnia, 
traumatic nightmares, flashbacks, avoidance of friends, 
isolation, poor concentration, and poor memory.  The symptoms 
that continued had become worse since the Veteran's medical 
retirement from the fire department.  The examiner described 
the Veteran's PTSD as chronic and markedly severe.  He gave 
the Veteran a GAF score of 45.

Of record is a February 2004 communication from the Executive 
Director of the Mental Health Service of the Puget Sound 
Health Care System for VA.  He stated the Veteran had been 
receiving weekly psychotherapy and "it is clear" that the 
PTSD symptoms had "been increasingly troublesome over at 
least the past six months."  The Veteran's "irritability/low 
anger threshold, combat nightmares, sleep disturbances, 
hypervigilance, and intrusive memories have substantially 
worsened despite pharmacotherapy and psychotherapy."  The 
physician stated that despite the Veteran's "excellent 
compliance" with treatment recommendations, the chronic PTSD 
was "now severe and disabling him from gainful employment."

The Veteran was accorded another PTSD examination by VA in 
July 2005.  Review of the claims file was conducted by the 
examiner.  Reference was made to continuing symptoms of PTSD, 
including intrusive thoughts, anxiety in education, social 
isolation, difficulty with concentration, and withdrawal.  
The examiner stated the overall impact of the Veteran's 
psychological distress posed "moderately severe to severe" 
difficulties for him in occupational endeavors secondary to 
primary difficulties with concentration with more complex 
cognitive tasks.  Notation was made of marked deterioration 
in family relationships with a recent separation from his 
wife.  Axis I diagnoses were PTSD, chronic, severe; 
depression, not otherwise specified, secondary to PTSD and 
back pain on an equal basis.  The Veteran was given a joint 
GAF score of 40 to 42.  It was noted the highest level in the 
past six months was also 40 to 42.

Additional evidence includes the report of an authorized 
examination accorded the Veteran by VA in January 2007.  At 
first observation the Veteran was described as appearing very 
depressed.  He had poor eye contact and was described as 
depressed.  Affect was restricted.  It was noted the Veteran 
required continuous treatment to control his psychiatric 
situation.  He reported benefits from medications which he 
self continued.  He also discontinued seeing his psychiatrist 
at least one year ago.  He was, however, continuing to attend 
group and individual therapy.  Over the past year he had 
received psychotherapy for his mental condition as often as 
three times a week.  The response had been beneficial and 
supportive.  He had not been hospitalized for psychiatric 
purposes.  On examination appearance and hygiene were 
appropriate.  Affect and mood were abnormal.  He had 
increased depressed mood with congruent affect.  
Communication was normal.  Concentration was moderately 
impaired.  Panic attacks were absent.  Thought processes were 
appropriate and judgment was not impaired.  Memory was 
normal.  Major depressive symptoms were prominent and over 
shadowed his PTSD symptomatology.  The Veteran was given Axis 
I diagnoses of mild PTSD and major depressive episode, 
chronic, recurrent, severe, without psychosis.  He was given 
a GAF score of 38.

Also of record are reports of VA outpatient visits on 
periodic occasions.  At the time of one such visit in April 
2007, it was stated the Veteran had severe PTSD that was 
deteriorating.  He was afraid to take his medications because 
he was afraid he would not be able to repel attempts on his 
life while asleep.  Notation was made of frequent rage 
episodes with homicidal ideation.  He was described as angry 
and tearful.  Thoughts were coherent, but hopelessness was 
described as present.  The assessments were PTSD and 
depression, both described as very severe in degree.  The 
Veteran was fearful of inpatient hospitalization so he was 
going to restart antidepressant medication.

At the time of another visit in May 2007, he was continuing 
to be saddened by current events and Vietnam combat memories.  
He had been taking Venlafaxine for the past week, but 
continued to feel hopeless and suicidal.  He acknowledged 
that the medication made him feel better able to control his 
suicidal urges, but they clearly persisted.  He was having 
difficulty sleeping and was troubled by intrusive traumatic 
memories and sometimes homicidal thoughts that were very 
inconsistent with his religious principles.  He was provided 
supportive therapy around issues concerning anger management 
and guilt.  The assessment was severe PTSD with depression 
that continued to be severely disabling and treatment 
resistant.

In view of the foregoing, the Board finds that the disability 
picture attributable to the Veteran's PTSD symptomatology 
reasonably warrants an increase in the initial disability 
rating to 70 percent during the entire appeal period.  The 
Board notes that the principal basis for a 100 percent rating 
is total occupational and social impairment and that is not 
shown in his case.  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004).

The medical evidence of record during the appeal period in 
question does not show the presence of a disability picture 
manifested by the symptoms warranting 100 percent schedular 
rating.  However, the Board finds that the evidence shows the 
Veteran has experienced continuing difficulty in establishing 
and maintaining social relationships to such a degree that 
the assignment of a 70 percent rating is reasonably in order.  
Throughout the appeal, he has reported numerous symptoms 
associated with PTSD, such as social isolation, irritability, 
and complaints of nightmares and flashbacks.  Further, he has 
been seen on a regular basis for therapeutic purposes for 
some time now.  His GAF scores have been essentially in the 
forties, particularly the low forties, during the appeal 
period.  Accordingly, although the Board finds that the 
Veteran is not totally incapacitated because of his PTSD 
symptomatology, the Board finds that the disability picture 
is reasonably indicative of such incapacitating impairment 
that a 70 percent rating is warranted throughout the appeal 
period, particularly with resolution of all reasonable doubt 
in the Veteran's favor.

Unemployability.

Total disabilities ratings for compensation purposes based 
upon individual unemployability may be assigned when the 
schedular rating is less than total, when it is found that 
the disabled person is not able to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to render 
a combined rating of 70 percent or more.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).

With the assignment of a 70 percent rating for the Veteran's 
PTSD, he meets the percentage requirements under 38 C.F.R. 
§ 4.16(a) for the assignment of a TDIU.

While it appears the Veteran stopped working several years 
ago primarily because of his bad back, the records with 
regard to his psychiatric status in the last several years 
have indicated the presence of symptomatology so 
incapacitating that the Board finds it very likely that he 
would have great difficulty trying to find work of a gainful 
nature because of the severity of his psychiatric symptoms.  
The most recent medical records have described the PTSD as 
severe in degree and actually deteriorating.  At the time of 
VA examination in July 2005, the examiner opined that the 
overall impairment of the Veteran's psychiatric status posed 
moderately severe difficulties for him with regard to 
occupational endeavors.  Additionally, in February 2004, the 
Executive Director of the Mental Health Service of the Puget 
Sound Health Care System for VA stated that the Veteran's 
PTSD was severe in degree and incapacitating enough to 
disable him from gainful employment.  There is no evidence to 
the contrary.  


ORDER

The criteria for a disability rating for 70 percent, but not 
more, for the Veteran's PTSD for the entire appeal period 
have reasonably been met.  

Entitlement to a TDIU is granted.



	                        
____________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


